Per Curiam. The Court having read the arguments of counsel and the report of the Commissioner and being fully advised in the premises, finds as follows: 1. That the Claimant was unjustly incarcerated in a State penal institution for a total of 28/2 months. 2. That the Claimant was pardoned by the Governor of Illinois on grounds of innocence. It is therefore ordered, adjudged and decreed as follows: 1. That the Claimant be awarded the amount of $5,700.00 based on $200.00 per month for each month of incarceration. 2. That the attorney for the Claimant is allowed $1,000.00 as and for attorney’s fees, to be paid by Claimant from said award.